IN THE SUPREME COURT OF THE STATE OF DELAWARE

LILA HARRIS,1                              §
                                           §      No. 59, 2016
       Respondent Below,                   §
       Appellant,                          §      Court Below—Family Court of
                                           §      the State of Delaware
       v.                                  §
                                           §
SCOTT A. PRICE,                            §      File No. 13-03-11TN
                                           §      Pet. No. 13-08599
       Petitioner Below,                   §
       Appellee.                           §

                            Submitted: May 17, 2016
                            Decided:   July 7, 2016

Before STRINE, Chief Justice; VAUGHN, and SEITZ, Justices.

                                      ORDER

       This 7th day of July 2016, it appears to the Court that:

       (1)    The appellant, Lila Harris (“Mother”), has appealed the Family

Court’s order dated January 27, 2016, terminating her parental rights in her

daughters born in 2004 and 2008 (collectively, the “Children”). The petition to

terminate parental rights (“TPR”) was filed by the Children’s father, Scott A. Price

(“Father”), and was based on Mother’s alleged abandonment of the Children.




1
 By Order dated February 8, 2016, the Court assigned pseudonyms to the parties. Del. Supr. Ct.
R. 7(d).
       (2)    Mother opposed the TPR petition and was granted counsel at State

expense to represent her in the proceedings. The Family Court also appointed a

guardian ad litem to represent the best interests of the Children.2

       (3)    Mother’s appellate counsel (“Counsel”) has filed a no-merit brief and

a motion to withdraw under Supreme Court Rule 26.1(c).3 Counsel states that after

making a complete and careful review of the Family Court record, she could find

no meritorious issues to raise on appeal. The brief includes an arguably appealable

issue for the Court’s consideration.

       (4)    Counsel provided Mother with a copy of the no-merit brief and the

motion to withdraw and informed Mother that she had a right to supplement the

brief and to file a response to the motion. Mother did not supplement the brief

with additional issues for the Court’s consideration and did not respond to the

motion to withdraw. In response to Counsel’s submission, Father has moved to

affirm the Family Court’s judgment.

       (5)    When considering a TPR petition, the Family Court first must

determine whether there is a statutory basis for termination.4 If the court finds a

statutory basis for termination, the court then must determine whether termination


2
  The guardian ad litem participated in the proceedings but did not take a position on the TPR
petition. Also, the guardian ad litem did not participate in this appeal.
3
  Mother was represented by different counsel in the Family Court.
4
  See 13 Del. C. § 1103 (governing grounds for termination of parental rights). Shepherd v.
Clemens, 752 A.2d 533, 537 (Del. 2000).
                                              2
of parental rights is in the best interest of the child.5 Also, in this case, because

Father was not remarried and was not seeking termination for the purpose of

adoption, the court was required to determine whether continuing Mother’s

parental rights would be harmful to the Children.6 The burden was on Father to

prove all of the required elements by clear and convincing evidence.7

       (6)     The record reflects that the parties entered into a written stipulation in

March 2014 under which they agreed, first, that Mother’s abandonment of the

Children provided a statutory basis for termination8 and second, that they would

provide the Children with a therapist who would make a recommendation on

whether future contact with Mother would be in the best interest of the Children or

whether such contact would be harmful to the Children.                       After some initial

difficulties, which delayed the process, Father found a therapist who was willing to

work with the Children and provide a recommendation. The therapist had eighteen

sessions with the Children, beginning in March 2015. The therapist also met with

Mother individually one time and with Mother and Father jointly one time.

       (7)     The parties appeared at a hearing on the TPR petition on September

23, 2015.       During the course of the hearing, the Family Court admitted

5
  Id. See 13 Del. C. § 722(a)(1)-(8) (listing best interest factors).
6
  § 1103(b) (“Unless adoption is contemplated, the termination of 1 parent’s rights shall not be
granted if the effect will be to leave only 1 parent holding parental rights, unless the Court shall
find the continuation of the rights to be terminated will be harmful to the child.”).
7
  In re Stevens, 652 A.2d 18, 23 (Del. 1995).
8
  § 1103(a)(2)b.
                                                 3
documentary evidence and heard testimony from the parties, the therapist, and a

social worker who conducted a home study and prepared a social report.

          (8)    The therapist recounted her sessions with the Children as well as her

individual session with Mother and joint session with Mother and Father. The

therapist testified that Mother did not ask any questions about the Children’s well-

being, which the therapist found concerning, and that Mother became defensive at

times, which suggested to the therapist that Mother had unresolved issues possibly

related to her ongoing recovery from drug addiction. The therapist testified that

she believed that any contact with Mother, even in a therapeutic setting, would not

be good for the Children because the Children had effectively grieved the loss of

their mother and were doing very well. The therapist advised against the Children

having contact with Mother for the foreseeable future, and she advised that it

would be especially harmful for the Children if Mother was to reenter their lives

and then leave them again.

          (9)    Mother testified that she has “a very aggressive drug addiction”9 as

well as issues with mental illness, but that she was in recovery and receiving

effective mental health treatment. Mother told the court that she currently was in a

methadone program, and that she was being treated by a psychiatrist and was

taking medications for bipolar disorder and PTSD. Mother testified that she had a


9
    Hr’g Tr. at 185 (Sept. 23, 2015).
                                            4
baby in 2012, and that she was living in a stable household with the child, the

child’s father to whom she was engaged, and her fiancé’s mother. Mother told the

court that she was willing to work within the therapeutic setting to establish contact

with the Children.

       (10) At the conclusion of the evidentiary hearing, the Family Court took

the matter under advisement.          In a twenty-two page “amended order” dated

January 27, 2016, the court granted the TPR petition and terminated Mother’s

parental rights.10 The court found, based on clear and convincing evidence, that

terminating Mother’s parental rights was in the best interest of the Children and

that continuing parental rights would be harmful to the Children. This appeal

followed.

       (11) When reviewing a decision on a TPR petition, the Court is required to

consider the facts and the law as well as the inferences and deductions made by the

Family Court.11 To the extent rulings of law are implicated, our review is de

novo.12 To the extent issues implicate rulings of fact, we conduct a limited review

of the Family Court’s factual findings to assure they are sufficiently supported by




10
   The order, which originally issued on November 19, 2015, was reissued as an amended order
on January 27, 2016 when it became apparent that Mother’s counsel did not receive the original
order in a timely fashion.
11
Wilson v. Div. of Family Serv., 988 A.2d 435, 439-40 (Del. 2010) (citing cases).
12
   Id. at 440.
                                              5
the record and are not clearly wrong.13 This Court will not disturb inferences and

deductions that are supported by the record and the product of an orderly and

logical deductive process.14 If the Family Court has correctly applied the law, our

review is limited to abuse of discretion.15

         (12) The Court has considered the arguably appealable issue identified by

Counsel—that the Family Court placed too much emphasis on the therapist’s

testimony and not enough emphasis on Mother’s testimony when considering

whether to terminate Mother’s parental rights. The issue is without merit. It was

within the court’s discretion, when weighing the evidence, to give more weight to

the therapist’s testimony than to Mother’s testimony.

         (13) After carefully considering the parties’ submissions on appeal and the

Family Court record, including the transcript of the TPR hearing, the Court has

concluded that the judgment of the Family Court should be affirmed. There is

clear and convincing evidence in the record supporting the court’s termination of

Mother’s parental rights. From the court’s thorough and thoughtful decision of

January 27, 2016, it is apparent that the court carefully considered all of the

evidence, made the required factual findings on the basis of clear and convincing

evidence, and applied the correct legal standard when making the difficult decision


13
   Id.
14
   Id.
15
   Id.
                                              6
to terminate Mother’s parental rights.       This Court can discern no abuse of

discretion in the factual findings and no error in the court’s application of the law

to the facts. We are satisfied that Counsel made a conscientious effort to examine

the record and the law and properly determined that Mother could not raise a

meritorious claim on appeal.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Family

Court is AFFIRMED. Counsel’s motion to withdraw is moot.

                                       BY THE COURT:

                                       /s/ Collins J. Seitz, Jr.
                                              Justice




                                         7